Citation Nr: 1125864	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  05-09 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a back injury/disease, and if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a neck injury/disease, and if so, whether service connection is warranted.  

3.  Entitlement to service connection for chronic arm injury residuals.  

4.  Entitlement to service connection for a chronic right leg disorder to include injury residuals.  

5.  Entitlement to a compensable disability evaluation for the Veteran's left knee patellofemoral articulation osteoarthritis for the period prior to March 24, 2004.  

6.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's left knee patellofemoral articulation osteoarthritis for the period on and after March 24, 2004.  

7.  Entitlement to an effective date prior to March 24, 2004, for the award of a 10 percent evaluation for the Veteran's left knee patellofemoral articulation osteoarthritis.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had certified active service from August 1971 to December 1972.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2003 rating decision of the St. Petersburg, Florida, Regional Office which, in pertinent part, established service connection for left knee patellofemoral articulation osteoarthritis; assigned a noncompensable evaluation for that disability; effectuated the award as of August 18, 1999; and determined that new and material evidence had not been received to reopen the Veteran's claims of entitlement to service connection for back injury/disease and neck injury/disease.  In December 2003, the Atlanta, Georgia, Regional Office (RO) determined that new and material evidence had not been received to reopen the Veteran's claims of entitlement to service connection for arm injury residuals and a right leg disorder.  In February 2005, the RO increased the evaluation for the Veteran's left knee disorder from noncompensable to 10 percent and effectuated the award as of March 24, 2004.  In September 2007, the RO, in pertinent part, denied service connection for right leg injury residuals on the merits.  

The Board observes that an April 2000 RO rating decision determined that the Veteran had not submitted a well-grounded claim of entitlement to service connection for arm and leg injury residuals and denied the claims.  The Veteran was informed of the adverse decision in writing in May 2000.  In July 2000, the Veteran submitted a Veteran's Application for Compensation or Pension (VA Form 21-526) in which he again sought service connection for arm injury and leg injury residuals and submitted additional evidence in support of his claim.  In March 2002, the RO reconsidered the Veteran's claim under the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) and denied the claim on the merits.  In January 2003, the Veteran submitted additional evidence as to his 17 year history of cortisone treatment and use of pain medication for a "service-connected injury."  He also indicated that he received treatment for more than 17 years by Dr. Sheffield for the claimed arm injury.  Upon application of 38 C.F.R. § 3.156(b), the Board finds that such a submission kept the March 2002 rating decision from becoming final as it tends to show continuity of symptomatology.  See Young v. Shinseki, 22 Vet. App. 461, 469 (2009).  Therefore, the Board has reframed the issue on appeal as entitlement to service connection for arm injury residuals.  

With respect to the right leg claim, the Board notes that in both the February 2005 statement of the case and the September 2009 supplemental statement of the case, the RO considered the right leg issue on the merits.  This was proper as it was not clear in the March 2002 rating decision that the RO had denied service connection for a right leg disability.  Moreover, even if the March 2002 rating decision was considered final with respect to a denial of service connection for a right leg disability, the Veteran submitted new and material evidence pursuant to 38 C.F.R. § 3.156(b) in January 2003 in which he stated that he had been treated by the listed physicians for more than 17 years for a service-connected injury of the legs thereby tending to show continuity of symptomatology.  Accordingly, the finality of the March 2002 rating decision would have been suspended.  

As to the issues of whether new and material evidence has been received to reopen the Veteran's claims of entitlement to service connection for back injury/disease and neck injury/disease, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claims without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Veteran has appealed from the initial evaluation assigned for his service-connected left knee disorder.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) addressed a similar appeal and directed that it was specifically not a claim for an increased disability evaluation.  However, the Court did not provided a specific name for the issue in lieu of "increased disability evaluation."  In the absence of such direction, the Board has framed the issues as entitlement to a compensable disability evaluation for the Veteran's left knee patellofemoral articulation osteoarthritis for the period prior to March 24, 2004; a disability evaluation in excess of 10 percent for his left knee patellofemoral articulation osteoarthritis for the period on and after March 24, 2004; and an effective date prior to March 24, 2004, for the award of a 10 percent evaluation for his left knee patellofemoral articulation osteoarthritis.  The Veteran is not prejudiced by such action.  The Board has not dismissed any issue and the law and regulations governing the evaluation of disabilities are the same regardless of how the issue is styled.  

The issues of service connection for a chronic lumbar spine disorder to include back injury residuals, a chronic cervical spine disorder to include neck injury residuals, chronic arm injury residuals, and a chronic right leg disorder and the initial evaluation and effective dates assigned for the Veteran's left knee patellofemoral articulation osteoarthritis are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  

In October 2000, the Veteran submitted a written statement which can be reasonable construed as an informal claim for service connection for both chronic head injury residuals and a chronic seizure disorder.  In April 2006, the Veteran submitted an informal claim of entitlement to a chronic left leg disorder.  The issues have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them.  The issues are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In July 1997, the RO determined that service connection for a back injury/disease was not warranted.  The Veteran was informed in writing of the adverse determination and his appellate rights.  He did not submit a notice of disagreement with the determination.

2.  Additional relevant original service medical records have been received.  

3.  In July 1997, the RO determined that service connection for a neck injury/disease was not warranted.  The Veteran was informed in writing of the adverse determination and his appellate rights.  He did not submit a notice of disagreement with the determination.

4.  Additional relevant original service medical records have been received.  


CONCLUSIONS OF LAW

1.  The July 1997 RO determination that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for back injury/disease is final.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for back injury/disease has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(c), 3.159, 3.326(a), 20.1103 (2010).  

2.  The July 1997 RO determination that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for neck injury/disease is final.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for neck injury/disease has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(c), 3.159, 3.326(a), 20.1103 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens and remands the Veteran's claims of entitlement to service connection for back injury/disease and neck injury/disease for further action.  As such, no discussion of the VA's duty to notify and assist is necessary.  

Generally, absent the filing of a notice of disagreement (NOD) within one year of the date of mailing of the notification of the initial review and determination of a Veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2010).  

I.  Prior RO Decisions

In July 1997, the RO determined that the Veteran had not submitted well-grounded claims of entitlement to service connection for both back disease and neck disease and denied the claims.  The RO informed the Veteran in writing of the adverse decision and his appellate rights in July 1997.  In August 1997, the Veteran submitted a NOD with that decision.  In September 1997, the RO informed the Veteran that his August 1997 NOD was not accepted as "a valid NOD" as it did not specifically identify the issues with which he was in disagreement.  The Veteran did not subsequently submit either a more specific NOD with the July 1997 rating decision or a timely NOD with the September 1997 RO determination.  

The evidence considered by the RO in formulating its July 1997 rating decision may be briefly summarized.  The Veteran's service treatment records then of record reflect that the Veteran was seen for back complaints.  A May 1972 treatment entry states that the Veteran complained of intermittent back pain of three to four months' duration which was exacerbated by lifting heavy objects.  No spinal or back diagnosis was advanced.  The Veteran was prescribed medication.  A June 1972 military hospital summary and private treatment records dated in June 1972 indicate that the Veteran was involved in a head on motor vehicle accident and sustained significant trauma including a cerebral concussion and a left lower extremity injury.  The report of an August 1972 physical evaluation conducted for "635-212" conveys that the Veteran complained of recurrent back pain.  On examination, the Veteran was reported to exhibit a normal spine and musculoskeletal system.  The service treatment records then of record make no reference to a chronic neck or cervical spine disorder or other abnormality.  

In August 1999, the Veteran subsequently sought to reopen his claims of entitlement to service connection for a back disorder and a neck disorder.  In April 2000, the RO determined that new and material evidence had not been received to reopen the Veteran's claims of entitlement to service connection for back injury/disease and neck injury/disease.  The Veteran was informed in writing of the adverse decision and his appellate rights in May 2000.  The Veteran did not submit a NOD with the decision.  However, as will be explained further below, additional relevant service treatment records were submitted by the Veteran in July 2000.  See 38 C.F.R. § 3.156(b).

The additional documentation considered by the RO in reaching its April 2000 determination may be briefly summarized.  In his August 1999 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran indicated that: he sustained for back and neck injuries in January 1972 at Fort Hood, Texas; was hospitalized and received physical therapy at the base medical facility; and received ongoing post-service private treatment for his chronic back and neck injury residuals.  Additional service personnel records did not address the claimed disabilities.  


II.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2010) states, in pertinent part, that:

  (a)  General.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

***

  (c)  Service department records.  (1) Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Such records include, but are not limited to: 
  (i)  Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name, as long as the other requirements of paragraph (c) of this section are met; 
  (ii)  Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and 
  (iii)  Declassified records that could not have been obtained because the records were classified when VA decided the claim.
  (2)  Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  
  (3)  An award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  
  (4)  A retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence.  Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly, except as it may be affected by the filing date of the original claim.  38 C.F.R. § 3.156 (2010).  

The additional documentation submitted since the April 2000 RO determination that new and material evidence had not been received to reopen the Veteran's claims of entitlement to service connection for back injury/disease and neck injury/disease includes a July 2000 Veteran's Application for Compensation or Pension (VA Form 21-526) and additional original service treatment records.  In his claim for service connection, the Veteran advanced that on "12 March 1972, fell off top bunk while station[ed] at Fort Hood, Texas; injured back, head, legs, & arms; was hospitalized; put on medication [and] therapy."  The Board observes that the additional service treatment records were not previously of record; were submitted by the Veteran; and relate to his March 1972 inservice fall from a bunk at Fort Hood, his associated back and other trauma, and the medical treatment thereof.  The receipt of such additional service documentation mandates that the Veteran's claims of entitlement to service connection for back injury/disease and neck injury/disease be reopened.  38 C.F.R. § 3.156(c) (2010).  


ORDER

The Veteran's application to reopen his claim of entitlement to service connection for back injury/disease is granted.  

The Veteran's application to reopen his claim of entitlement to service connection for neck injury/disease is granted.  


REMAND

In light of their reopening above, the Veteran's claims of entitlement to service connection for a chronic lumbar spine disorder to include back injury residuals and a chronic cervical spine disorder to include neck injury residuals are to be determined following a de novo review of the entire record.  

The Veteran asserts that he sustained chronic back, neck, arm injury, and right leg injury residuals during active service in either a lifting accident, a March 1972 fall from a bunk, and/or a June 1972 motor vehicle accident or, in the alternative, during active duty with the Georgia National Guard when an armored personnel carrier rolled over on to him in 1973.  He states that he received treatment for the claimed disorders during both active service and active duty and following discharge from the VA, private physicians, and prison medical staff.  The Veteran contends further that his left knee osteoarthritic disorder warrants assignment of a higher evaluation and an effective date in September 1991.  

In reviewing the claims files, the Board observes that the RO contacted the Army National Guard headquarters in April 2001 and requested that the Veteran's periods of duty be verified and any associated service treatment records be forwarded for incorporation into the record.  The record does not reflect that a response from the National Guard was subsequently received.  The Board notes that the VA did contact the Fort Dix, Fort Benning, and Fort Hood medical facilities and received negative replies as to any additional service treatment records pertaining to the Veteran's treatment at those military facilities.  

In his August 1999 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran reported that he had been treated at the Phoebe Putney Hospital for back, neck, arms, and leg complaints between 1974 and 1999.  In his July 2000 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran reported that he had been treated at Central State Regional Hospital for back, neck, arms, and leg complaints between 1973 and 2000.  In June 2000, the Veteran reported that: he had been treated by Eugene Greenberg, M.D., between 1996 and 2000; by Melvin Brooks, M.D., between 1994 and 1996; by John Marshall, M.D., between 1999 and 2000; and at Southwestern Regional Hospital between 1986 and 2000.  A March 2004 VA treatment record states that the Veteran reported experiencing left lower extremity pain of such severity as to cause him to seek treatment at the Palmyra Hospital's emergency room.  Clinical documentation of the cited private treatment is not of record.  

The VA should obtain all relevant military, VA, and private records which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

A January 1973 request from the Social Security Administration (SSA) notes that the Veteran had submitted a claim for benefits.  A September 2005 written statement from Douglas Farman, M.D., conveys that he had examined the Veteran upon the direction of the SSA.  The physician related that all associated examination records were sent to the SSA.  In August 2001, the RO contacted the SSA and requested that all documentation associated with the Veteran's benefits, if any, be forwarded for incorporation into the record.  The record does not reflect that a response was subsequently received.  

Documentation of the Veteran's SSA award of disability benefits, if any, and the evidence considered by the SSA in granting or denying the Veteran's claim is not of record.  The Court has clarified that the VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  Therefore, an additional attempt should be made to obtain the Veteran's SSA documentation.  

The Veteran has not been afforded a VA examination for compensation purposes which addresses his claimed chronic lumbar spine, cervical spine, right leg and arm disabilities.  The Veteran was last afforded a VA examination which addressed his left knee osteoarthritic disability evaluation in August 2003.  The VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Board notes that the Veteran failed to report for a scheduled September 2008 VA examination.  However, it appears that the Veteran may not have received the examination notice.  Indeed, a VA mailing was returned to the RO with an August 2008 sticker which states: "Box closed; Unable to forward; Return to sender."  The problems associated with the Veteran's post office box appear to have been remedied and/or his current mailing address was obtained as no further correspondence has been returned to the VA as undeliverable.  Given these facts, the Board finds that the Veteran should be again scheduled for a VA examination for compensation purposes to resolve the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Record Center, the appropriate service entity, and/or Defense Finance and Accounting Service (DFAS) and request that it verify the Veteran's complete periods of active duty, active duty for training, and inactive duty for training with the Georgia National Guard.  Also request from the appropriate source(s) that all available service treatment records associated with such duty be forwarded for incorporation into the record.  If such duty with the Georgia National Guard cannot be verified, a written statement to that effect shall be prepared for incorporation into the record and the Veteran must be notified pursuant to 38 C.F.R. § 3.159(e).  

2.  Contact the Veteran and request that he provide information as to all post-service treatment of his claimed chronic lumbar spine, cervical spine, arm, and right leg disabilities and all post-August 2003 treatment of his service-connected left knee patellofemoral articulation osteoarthritis.  Upon receipt of the requested information and the appropriate releases, contact Eugene Greenberg, M.D., Melvin Brooks, M.D., and John Marshall, M.D., Phoebe Putney Hospital, Central State Regional Hospital, Southwestern Regional Hospital, and Palmyra Hospital; the Georgia prison medical system, and all other identified health care providers and request that they forward copies of all available clinical documentation, not already of record, for incorporation into the record.  If such records are not ultimately obtained, the Veteran must be notified pursuant to 38 C.F.R. § 3.159(e) (2010).  

3.  Associate with the claims folders all relevant VA clinical documentation pertaining to treatment of the Veteran after August 10, 2007.  

4.  Contact the SSA and request that it provide documentation of the Veteran's award of disability benefits or the denial thereof and copies of all records developed in association with the decision for incorporation into the record.  

5.  After completion of the action requested in paragraphs 1 to 4, then schedule the Veteran for a VA examination for compensation purposes in order to determine the current nature and severity of his claimed lumbar spine, cervical spine, arm, and right leg disabilities.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner or examiners should advance opinions as to:  

a.  Whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified chronic lumbar spine disorder had its onset during active service; is etiologically related to the Veteran's inservice back complaints and trauma including his March 1972 fall from a bunk and June 1972 motor vehicle accident; or otherwise originated during active service.  

b.  Whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified chronic cervical spine disorder had its onset during active service; is etiologically related to the Veteran's inservice trauma including his March 1972 fall from a bunk and June 1972 motor vehicle accident; or otherwise originated during active service.  

c.  Whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified chronic arm disorder had its onset during active service; is etiologically related to the Veteran's inservice trauma including his March 1972 fall from a bunk and June 1972 motor vehicle accident; or otherwise originated during active service.  

d.  Whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified chronic right leg disorder had its onset during active service; is etiologically related to the Veteran's inservice trauma including his March 1972 fall from a bunk and June 1972 motor vehicle accident; or otherwise originated during active service.  

Send the claims folders to the examiner or examiners for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  The examiner or examiners are requested to provide a rationale for all stated opinions.  

6.  After completion of the action requested in paragraphs 1 to 4, then schedule the Veteran for a VA examination for compensation purposes which is sufficiently broad to accurately determine the current nature and severity of his left knee patellofemoral articulation osteoarthritis.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should further identify the limitation of activity imposed by the Veteran's service-connected left knee disability with a full description of the effect of the disability upon his ordinary activities.  The examiner should fully describe any weakened movement, excess fatigability, and incoordination present.  Determinations on whether the Veteran exhibits pain with use of his left knee should be noted and described.  If feasible, the determinations concerning pain, weakness and fatigability should be portrayed in terms of the degree of additional range of motion loss or ankylosis.  If such a determination is not feasible, this should be stated for the record and the reasons provided.  The examiner should indicate whether the Veteran has recurrent subluxation or lateral instability and, if so, whether it is slight, moderate or severe in nature, with a complete explanation for the opinion.  The examiner or examiners should express an opinion as to the impact of the Veteran's left knee patellofemoral articulation osteoarthritis upon his vocational pursuits.  

Send the claims folders to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.

7.  Then adjudicate the Veteran's claims of entitlement to service connection for a chronic lumbar spine disorder to include back trauma residuals and a chronic cervical spine disorder to include neck injury residuals on a de novo basis and readjudicate the issues of service connection for arm injury residuals and a chronic right leg disorder; a compensable evaluation for the Veteran's left knee patellofemoral articulation osteoarthritis for the period prior to March 24, 2004; an evaluation in excess of 10 percent for his left knee patellofemoral articulation osteoarthritis for the period on and after March 24, 2004; and an effective date prior to March 24, 2004, for the award of a 10 percent evaluation for his left knee patellofemoral articulation osteoarthritis.  

If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  The Veteran should be given the opportunity to respond to the SSOC before the case is returned to the Board.  

The Veteran is free to submit additional evidence and argument while the case is in remand status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


